DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrea Pabst on 22 February 2021.

The application has been amended as follows: 
In the claims:
In claim 42 at line 2, please delete the words “contacting a solar cell comprising a rectenna with solar electromagnetic waves” and insert in its place --receiving solar electromagnetic waves on a solar cell, the solar cell comprising a rectenna--.
In claim 42 at line 11, please delete the word “position” after the words “down a”, and insert in its place --portion--.
In claim 42 at line 12, please delete the word “and” after the semicolon.
In claim 42 at line 14, after the words “conducting material” and before the period at the end of the sentence, please insert the following text: --; and


In claim 44 at line 1, please delete the text “42” and insert in its place --43--.

In claim 45 at line 1, please delete the text “42” and insert in its place --43--.

In claim 46 at line 1, please delete the text “42” and insert in its place --43--.

Please cancel claim 48.

In claim 55 at line 3, after the words “a wavelength of electromagnetic energy”, please insert the words --of the solar electromagnetic waves--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Support for the above amendments and the claimed invention is found on page 17, lines 13-24.
The closest prior art to Applicant’s claimed invention is US PG Publication 2005/0167655 A1 (hereinafter “Furukawa”), US PG Publication 2009/0308443 A1 (hereinafter “Cutler”), and US PG Publication 2006/0207647 A1 (hereinafter “Tsakalakos”).
Furukawa teaches a device (Fig. 10) with vertically aligned carbon nanotubes on a substrate (CNT 14 on substrate 12; paragraphs 0023-0024), wherein the carbon nanotubes are coated with a dielectric layer extending down the nanotubes (dielectric layer 20; paragraph 0028), and tips of the carbon nanotubes are coated with a conducting material (24 or 52; paragraph 0037). However, Furukawa is silent to a tunnel diode existing between the carbon nanotubes, the dielectric layer, and the conducting material, as well as to the device being coupled to an antenna to form a rectenna solar cell as claimed.
Cutler teaches a device including a carbon nanostructure-oxide-metal vertical diode array (Figs. 1-2) with vertically aligned carbon nanotubes, and a uniform and conformal dielectric layer at the top of the carbon nanotubes (layer 5 in Figs. 1-2), and where the carbon nanotubes only contact the dielectric layer at the top of the respective carbon nanotubes (Figs. 1-2). Cutler is silent to the packing density of the carbon nanotubes being between about 108-1012 carbon nanotubes/cm2, and silent to the dielectric layer extending down at least a portion of the length of the carbon nanotubes.
Tsakalakos teaches photovoltaic device with nanostructures in a packing density of 103--1012 nanostructures/cm2 for minimized shading effects, but is silent to the specifics of a dielectric layer nor a dielectric layer extending down a portion of the length of the carbon nanotubes.
Furukawa, Cutler, and Tsakalakos, neither alone nor in combination, disclose the feature of the tunnel diode and the dielectric layer extending down pores and a portion of the length of the vertically aligned carbon nanotubes in conjunction with the other limitations as recited in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726